Citation Nr: 0920877	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-06 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals, lumbar herniated nucleus pulposus 
(HNP), L5-S1 with traumatic arthritis of the sacroiliac 
joints.  

2.  Entitlement to service connection for cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1963.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 2004 rating determination by the above Regional Office 
(RO).  In February 2009, the Veteran testified at a Travel 
Board hearing in Waco, Texas, before the undersigned Veterans 
Law Judge.  The hearing transcript is of record.

The issue of entitlement to service connection for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by 
chronic pain from multilevel disc disease resulting in severe 
limitation of lumbar motion.  Objectively, there is no 
evidence of ankylosis or incapacitating episodes of 
pronounced intervertebral disc syndrome requiring bed rest 
within the previous 12 month period.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
postoperative residuals, lumbar herniated nucleus pulposus 
L5-S1 with traumatic arthritis, sacroiliac joints have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2002); 
38 C.F.R. § 4.71a, DCs 5235-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised effective September 
26, 2003. 68 Fed. Reg. 51,456 (Aug. 27, 2003).  These changes 
are listed under DCs 5235 to 5243, with DC 5243 now embodying 
the recently revised provisions of the former DC 5293 (for 
intervertebral disc syndrome), which can now be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or a combination of the chronic 
orthopedic and neurologic manifestations.  The revisions also 
provide for separate evaluation of associated neurological 
abnormalities (e.g., bowel or bladder impairment).  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

Factual Background and Analysis

The Veteran's lumbar spine disability is currently rated as 
40 percent under DC 5293.  The RO has also assigned separate 
20 percent ratings under DC 8520 for moderate incomplete 
paralysis based on the Veteran's lumbar radiculopathy in both 
lower extremities, decreased sensation in the toes, numbness 
and burning in both feet, left lower extremity weakness, and 
absent left ankle reflex as related to the service-connected 
lumbar disc disease.  

Prior to the regulatory changes, under DC 5293, provided a 40 
percent rating for recurring attacks of severe intervertebral 
disc syndrome (IDS) with intermittent relief; and a maximum 
60 percent rating for pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 
5293.

It is also noted that under DC 5292, a maximum 40 percent 
rating is assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292.

Under DC 5295, lumbosacral strain, a maximum 40 percent 
rating is assigned for severe listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295.

Under the revised rating schedule, DC 5237, a 40 percent 
evaluation for forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.  

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2008).

Under DC 5243, the evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, in 
relevant part, if there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.

Note 1:  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

When evaluating neurological disabilities separately, a 20 
percent rating is assigned under DC 8520 for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating is assigned for moderately severe incomplete paralysis 
of the sciatic nerve, and a 60 percent rating is assigned for 
severe incomplete paralysis, with marked muscular atrophy.  
An 80 percent rating is assigned for complete paralysis of 
the sciatic nerve, where the foot dangles and drops, no 
active movement is possible for muscles below the knee, and 
flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a, 
DC 8520 (2008).

In support of the current claim is an October 2003 medical 
opinion from the Veteran's treating chiropractor.  At that 
time, he was evaluated for complaints of pain, fatigue, and 
limited range of motion.  He also reported muscle weakness 
and joint instability which caused him to fall repeatedly.  
The chiropractor concluded the Veteran's clinical history and 
current findings presented a picture of pronounced 
progressive lumbar disc syndrome with additional structural 
changes to the site of the original injury.

During VA examination in January 2004, the Veteran complained 
that his symptoms of radiating pain and numbness into both 
legs had worsened.  He also reported left leg weakness with 
numbness in both feet.  The pain was constant, but increased 
with prolonged sitting, standing, or walking.  Treatment 
consisted of chiropractic manipulation, ice, analgesic 
creams, and rest.  The Veteran reported trouble doing usual 
activities, but denied bowel, bladder problems or erectile 
dysfunction.  He was able to walk 100 yards before having 
pain and was very unsteady with frequently falls several 
times a year due to numbness and leg weakness.  He 
occasionally used crutches, but mostly walked unaided.  He 
could perform activities of daily living.  

On examination the Veteran walked with stiffness and a slight 
limp with loss of normal lordosis of the spine.  He was able 
to walk on his toes and heels, but had some weakness on the 
left and squatted with difficulty.  Forward flexion of the 
lumbar spine was to 80 degrees and extension to 30 degrees, 
both with pain.  Lateral flexion was to 30 degrees with pain 
at 25 degrees and lateral rotation was to 30 degrees, 
bilaterally.  There was pain to palpation of the lumbar 
vertebra and some paraspinal muscle tenderness.  There was no 
muscle spasm or guarding severe enough to cause abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or kyphosis.  There were no postural abnormalities, 
fixed deformities or abnormality of the musculature of the 
back.  Neurological examination revealed decreased sensation 
in the left foot.  Deep tendon reflexes could not be elicited 
and there was a positive Lasegue's sign with distracted 
straight leg raising on the left.  X-rays of the lumbar spine 
showed severe degenerative changes at L4-5 and L5-S1.  The 
diagnosis was lumbar herniated nucleus pulposus L5-S1 with 
persistent bilateral radiculopathy, left leg muscle weakness 
and atrophy, and severe traumatic arthritis.  

During VA examination in November 2005, the Veteran reported 
flare-ups which limited repetitive stooping and delayed his 
daily activities.  He ambulated with a support cane on a 
consistent basis and was limited to less than 1 block.  
Although the Veteran reported a tendency to fall, there were 
no incidences of actual falls.  He was in the process of 
obtaining home adaptive devices with ramps and shower 
modifications.  His driving ability was limited as was his 
ability to participate in recreational activities.  He was 
self-sufficient in daily activities, but at a very slow pace.

Examination revealed a slightly increased lumbar lordosis, 
but no paraspinal muscle spasms.  Forward flexion of the 
spine was to 60 degrees and extension to 20 degrees.  Both 
lateral flexion and rotation were 25 degrees, bilaterally.  
The Veteran experienced a pulling sensation with forward 
flexion at the end point, but there were no additional 
limitations with repetitive use and no change in range of 
motion.  Left paralumbar muscle guarding was present with 
mild to moderate tenderness.  There were no other postural 
abnormalities.  Neurological examination revealed diminished 
sensation and deep tendon reflexes in the left lower 
extremity.  Lasegue's was negative.  The Veteran's back pain 
had not resulted in any incapacitating episodes during the 
past 12-month period.  

During VA examination in July 2006, the Veteran's complaints 
of radiating lumbar pain, weakness, and numbness were 
essentially unchanged.  The pain was worse with activity and 
he reported frequent falls due to his legs giving out.  His 
current treatment consisted of weekly chiropractic 
manipulation and daily physical therapy exercises.  He also 
reported incapacitating episodes lasting 1-3 weeks and 
occurring 4-5 times per year.  He was only able to walk 35-50 
yards using a cane and reported some difficulty with putting 
on socks and shoes.  He also reported erectile dysfunction 
since 2004 as well as an urgency of both urination and bowel 
movements with an occasional accident.  He had been told he 
had an enlarged prostate.  

On examination the Veteran was flexed at 5 degrees with knees 
slightly bent.  He had lost normal lordosis of lumbar spine.  
Forward flexion was to 65 degrees with pain at 40, extension 
was to 17 degrees with pain into the left leg, right lateral 
flexion was to 20 degrees with pain radiating into right leg.  
Rotation was to 30 degrees bilaterally with pain.  Repetitive 
motion increased the pain, but there were no other 
limitations noted and no change in range of motion.  There 
was no guarding or muscle spasm.  There was some evidence of 
leg weakness and decreased sensation.  The examiner did not 
otherwise provide objective clinical findings or a diagnosis 
of a bladder, bowel, or erectile dysfunction.

During VA examination in July 2007, the Veteran's gait was 
slow but intact.  Forward flexion was to 88 degrees with pain 
at 50 degrees, extension was to 12 degrees with pain, left 
lateral flexion was to 20 degrees with pain at 15 degrees, 
right lateral flexion was to 25 degrees with pain at 20 
degrees, and rotation was to 30 degrees with pain at 
bilaterally.  Repetitive flexion resulted in increased pain 
and decreased range of motion to 70 degrees.  The lumbar 
spine was very tender with guarding, but there was no muscle 
spasm.  Motor examination was normal except for weakness on 
the left and give way strength due to pain.  Deep tendon 
reflexes were trace and absent in the left ankle.  There was 
decreased sensation in the left foot.  The examiner reviewed 
a 2006 radiology report which showed severe degenerative 
joint disease L4-5 with foraminal narrowing, narrow/flat L5-
S1 with foraminal narrowing and moderate degenerative disease 
at L2-3 and L3-4.  

The remaining evidence of record consists of VA and private 
outpatient treatment reports dated from 2003 to 2009 which 
show continued evaluation and treatment of the Veteran's 
lumbar spine disability.  The records are entirely negative 
for complaints, findings, or treatment associated with 
bladder, bowel or erectile dysfunction.  However, in March 
2007, the Veteran complained to his chiropractor of the 
frequent and immediate need for urination and bowel movements 
with little or no control, if not immediately performed.  In 
response, the RO determined that it would be beneficial for 
the Veteran to be examined to obtain a complete picture of 
any genitourinary problems.  The Veteran was scheduled for a 
VA examination in August 2008, but failed to appear for it.  

In this case, the Board has considered evaluation of the 
Veteran's back disability under all potentially appropriate 
diagnostic codes to determine whether an evaluation higher 
than 40 percent can be assigned.  

While there is evidence of neurologic symptomatology related 
to the Veteran's service-connected lumbar spine disability, 
the Board finds that, taken as a whole, these symptoms 
indicate a disability picture that is severe in degree, but 
not more.  The Board acknowledges the VA examination findings 
of lumbar radiculopathy in both lower extremities, diminished 
sensation, numbness and burning in both feet, left lower 
extremity weakness, and absent left ankle reflex.  While such 
finding constitute evidence of significant impairment, the 
Board notes that separate 20 percent ratings have been 
assigned for this symptomatology under DC 8520 for moderate 
incomplete paralysis.  38 C.F.R. § 4.124a.  Since DC 8520 
already accounts for these neurological manifestations, to 
assign a 60 percent evaluation for pronounced intervertebral 
disc syndrome would constitute pyramiding (or awarding 
benefits for the same disability twice), contrary to the 
provisions of 38 C.F.R. § 4.14.  Therefore, an increased 
evaluation under DC 5293 based on the neurological symptoms 
is not warranted.  

In addition, because the Veteran has received the maximum 40 
percent evaluation available under the prior criteria DC 
5292, even with painful motion and functional impairment, a 
higher evaluation is not available.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

Similarly, the criteria for a rating in excess of 40 percent 
have not been met under any other applicable code.  The Board 
would normally consider 38 C.F.R. § 4.71a, DC 5295.  However, 
the Veteran is already receiving the maximum benefit to which 
he would be entitled under this diagnostic code and 
additional analysis is therefore not necessary.  

The Board notes that clinical findings to support a higher 
evaluation under the new criteria have also not been 
demonstrated.  At this point, the evidence is negative for 
findings of ankylosis of the thoracolumbar spine under DC 
5237.  

The Board notes that pain has been demonstrated with range of 
motion testing of the lumbar spine.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204 -07 
(1996).  However, the evidence of record is negative for any 
objective showing of significant increased functional 
impairment due to those reports of pain other than that 
contemplated by the current rating.  The Board also does not 
dispute the Veteran's contentions that his back disability 
has caused him to alter his lifestyle and has restricted his 
activities.  Even so, such complaints have been taken into 
consideration in the decision to assign a 40 percent 
evaluation.  Further, the record shows that throughout the 
pendency of this appeal, the Veteran's disability has 
remained uniform and that a higher rating is not warranted.

With respect to a higher rating based on the frequency and 
extent of incapacitating episodes (defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician), while the record does reflect 
continued complaints of radiating low back pain, they have 
not been shown to require that the Veteran remain in bed, 
prescribed or otherwise, for any period approaching a total 
duration of at least six weeks during the past 12 months to 
justify a 60 percent under revised DC 5243.

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's lumbar spine disability.  As stated previously, the 
Veteran's neurological manifestations of the lumbar disc 
disease are currently service-connected and rated separately 
as 20 percent disabling under DC 8520 for each lower 
extremity.  Those ratings, combined with the current 40 
percent rating based on the orthopedic manifestations, 
already combine to a 60 percent rating when using the 
combined ratings table at 38 C.F.R. § 4.25.  (The separate 
ratings are not simply added together.)  By this method, the 
Veteran is currently receiving the most advantageous rating.  
In addition, while the Board notes the Veteran's recent 
reports of loss of bladder/bowel control and erectile 
dysfunction, the objective clinical findings show that 
separately ratable chronic impairments have not been 
demonstrated.  The Veteran's occasional complaints are not 
attributable to neurological impairment.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
lumbar spine disability.  The evidence does not establish 
that it causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the service-connected 
lumbar spine disability necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has also considered the Veteran's complaints as 
well as testimony provided during his Travel Board hearing in 
February 2009.  He essentially reiterated previously 
submitted information regarding his symptoms and complaints 
made during VA examinations and outpatient evaluations.  But 
inasmuch as the objective evidence does not substantiate his 
subjective complaints, his testimony alone does not suffice 
to assign a higher rating.  There is no means to increase the 
current rating based on the medical evidence of record.  

The preponderance of the evidence is against the claim, and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  The appeal is denied.




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in September 2003, the RO informed the 
Veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
Although it is no longer required, the Veteran was also asked 
to submit evidence and/or information in his possession to 
the RO.  

However, recently, the U.S. Court of Appeals for Veterans 
Claims (Court) concluded that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran was provided this more detailed notice in a 
September 2008 letter which included the criteria for 
evaluation of his service-connected lumbar spine disability 
and an explanation for the decision reached.  The claim was 
readjudicated in supplemental statements of the case in 
November 2008 and December 2008, thereby curing any timely 
defect.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the Veteran in proceeding with the present decision.  Since 
the claim is being denied, any such questions are moot.  
Moreover, the Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  All 
obtainable evidence identified by the Veteran relative to the 
claim has been obtained and associated with the claims file, 
and neither he nor his representative have identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

An evaluation in excess of 40 percent for postoperative 
residuals, lumbar HNP, L5-S1 with traumatic arthritis of the 
sacroiliac joints is denied.  




REMAND

The Veteran is seeking service connection for a cervical 
spine disability which he asserts developed as a result of an 
injury during active duty.  In the alternative, he contends 
the cervical spine disability developed secondary to his 
service-connected lumbar spine disability, rated as 40 
percent disabling.  

Service treatment records (STRs) show the Veteran sustained a 
low back injury while digging foxholes.  He was hospitalized 
and found to have a large herniated nucleus pulposus L5-S1, 
which was excised.  The Veteran did not indicate any specific 
cervical spine injury and none was documented.  Essentially, 
there are no post-service clinical records associated with 
the claims file until 1994 (more than 30 years after 
service), when the Veteran was evaluated for acute pain 
radiating from his left upper thoracic area into his left 
upper extremity after being handcuffed.  On examination there 
was pain with rotation of the neck to the left.  X-rays 
showed C5-6 subluxation, osteophyte formation at C5-6 and 
degenerative changes at C5-6.  There was hypolordosis of the 
cervical spine due to antalgic muscles.  

The Veteran submitted several medical opinions from private 
chiropractors dated between October 2003 and March 2007.  The 
Veteran complained of increased disability in various regions 
of his body including the upper spine, which one chiropractor 
attributed to increased abnormal stressors from increased 
adaptation and altered biomechanics  from the lumbar spine 
disability.  The Board notes that the most recent opinion 
indicates that the Veteran's cervical disc disease had 
accelerated due to his compensating for lumbar instability on 
the left by increasing the muscular tension on the right side 
of the shoulder girdle in order to maintain balance.

In this case, none of the post-service clinical evidence 
sufficiently addresses the question of whether the Veteran 
has additional disability resulting from aggravation of a 
non-service-connected cervical spine disability by his 
service-connected lumbar spine disability.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.   38 C.F.R. § 3.310 (2008).  When aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected to the extent of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) 
(en banc).  The Board notes that effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to conform to the Court's 
decision in Allen.  Accordingly, a definitive medical opinion 
regarding whether there has been a measurable permanent 
increase of non-service-connected cervical spine disability 
caused by the service-connected lumbar spine is needed. 

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claim, such as providing him with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  In particular, the Veteran 
should also be sent the necessary VCAA 
notice as it relates directly to claims 
for secondary service connection, which 
differ from the usual service connection 
claims.  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his cervical spine 
disability, to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  The AMC/RO should arrange appropriate 
VA examination to determine the nature, 
extent, and onset the Veteran's cervical 
spine disability.  The claims folder must 
be made available to the examiner(s) for 
review of the case, and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the Veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  Complete 
diagnoses should be provided.

a)  The examiner should provide an 
opinion as to whether any cervical 
spine disability is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the Veteran's 
service-connected lumbar spine 
disability aggravates it.  

b)  Note:  The term "aggravated" 
in the above context refers to a 
permanent worsening of the 
underlying condition, as contrasted 
to temporary or intermittent flare-
ups of symptomatology which resolve 
with return to the baseline level of 
disability.

The examiner should provide a complete 
rationale for all conclusions reached and 
should discuss those findings in relation 
to the pertinent evidence of record, 
particularly the opinions from the 
Veteran's treating chiropractors dated in 
August 1994, October 2003, April 2004, 
May 2005 and March 2007.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


